 

Exhibit 10.9

 

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of February 7, 2014 by
and between Cardax, Inc., a Delaware corporation (the “Company”), and David G.
Watumull, an individual (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company, together with its subsidiaries, is engaged in the business
of developing, marketing and distribution of nutraceutical and pharmaceutical
products (collectively, the “Business”);

 

WHEREAS, the Company desires to employ the Employee, and the Employee desires to
accept such employment, on the terms and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions provided
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

 

1.           Employment, Duties and Authority.

 

1.1           Exclusive Devotion of Business Time. The Company agrees to employ
the Employee and, unless otherwise agreed to by the parties in writing, the
Employee agrees to devote his full business time, effort, skills and loyalty to
the business of the Company to effectively carry out his responsibilities to the
Company hereunder and to the render his services and skills in the furtherance
of the business of the Company; provided, that this provision shall not prevent
the Employee from: (i) serving on civil, charitable and corporate boards and
committees, subject to the Company’s policies and standards; and (ii) managing
his investments and the investments of his immediate family, subject to the
Company’s policies and standards; provided that the activities referenced in
clauses (i) and (ii) above do not, individually or in the aggregate, interfere
with the performance of the Employee’s duties under this Agreement.

 

1.2           Title; Position. The Company agrees to employ the Employee as its
President, Chief Executive Officer and Director. The primary responsibility of
the Employee shall be the strategic, scientific, and financial direction of the
Company, and the identification, negotiation, and consummation of financing and
strategic transactions. Without limiting the foregoing, the Employee shall serve
at the request of the Board of Directors of the Company (the “Board”) as a
director or officer of any corporation of any type or kind, domestic or foreign,
or any partnership, limited liability company, joint venture, trust, employee
benefit plan or other enterprise in the furtherance of the Business and shall
otherwise assist in the preparation of, and implementation of, the strategic
business plans and developments of the Company.

 

1.3           Reporting. The Employee shall report to (a) the Board or (b) such
other person as may be designated by the Board from time to time.

 

 

 

 

1.4          Cooperation. During the term of this Agreement and any time
thereafter, the Employee agrees to give prompt written notice to the Company of
any claim or injury relating to the Company, and to fully cooperate in good
faith and to the best of his ability with the Company in connection with all
pending, potential or future claims, investigations or actions which directly or
indirectly relate to any transaction, event or activity about which the Employee
may have knowledge because of his employment with the Company. Such cooperation
shall include all assistance that the Company, its counsel, or its
representatives may reasonably request, including reviewing and interpreting
documents, meeting with counsel, providing factual information and material, and
appearing or testifying as a witness.

 

1.5          Primary Office Location; Travel Commitment. The Employee shall
perform his duties primarily from the Company’s headquarters in Honolulu, Hawaii
or such other location as the Company may reasonably determine from time to
time; provided, that the Employee shall be available and shall travel from such
location from time to time as is necessary or desirable in furtherance of the
Business, specifically the acquisition, renovation, improvement and development
of Employee office suite centers and meetings of the Board or any committee
thereof.

 

1.6          Performance of Duties. During the term of this Agreement, the
Employee shall perform the duties assigned to him, which duties shall be
consistent with the duties described above in this Section 1, and shall observe
and carry out such rules, regulations, policies, directions and restrictions as
the Board shall from time to time establish. In performance of his duties
hereunder, the Employee shall comply in each and every respect with applicable
laws, rules and regulations applicable to the Company and the Business.

 

1.7          Certain Defined Terms. For the purposes of this Agreement, the
following terms shall have the respective meanings ascribed thereto in this
Section:

 

1.7.1.          “Cause” shall mean any of the following conditions occurred, and
after a determination by the Board that such condition occurred, was not cured:

 

(i)          The Employee commits (A) a breach of his fiduciary duty to the
Company or any of its affiliates, to the extent such duty is owed, (B) gross
negligence, or (C) willful misconduct;

 

(ii)         The Employee violates the internal procedures or policies of the
Company in a manner which has a material adverse effect on the reputation,
business of the Company such as conduct constituting employment discrimination
or sexual harassment;

 

which, in any event, is not cured in all material respects by the Employee
within 30 days after notice thereof.

 

2

 

 

1.7.2.          “Confidential Information” means all confidential and
proprietary information of the Company, including, without limitation,
information relating to or concerning Proprietary Products (as defined below)
and the exploitation of proprietary rights relating thereto; the Business; trade
secret information; client, investor, customer and supplier lists, identities
and contracts or arrangements; financial information (including financial
statements, budgets and projections); market research and development
procedures, processes, techniques, plans and results (including inconclusive
results); all information which may be included in any patent or copyright
application or amendment thereof or defense or litigation with respect thereto;
marketing, licensing and distribution or franchising strategies, plans or
projections; investment or acquisition opportunities, plans or strategies;
products and asset composition; pricing information or policies; royalty,
franchising or licensing arrangements; computer software, passwords, programs or
data; and all other business related information which has not been publicly
disclosed by the Company or its affiliates, whether such information is in
written, graphic, recorded, photographic, data or any machine readable form or
is orally conveyed to, or memorized by, or developed by the Employee; provided,
that Confidential Information shall not include information which: (i) at the
time of disclosure is generally known in the business and industry in which the
Company is engaged; or (ii) after disclosure is published or otherwise becomes
generally known in such business or industry through no fault of the Employee.

 

1.7.3.          “Developments” means discoveries, concepts, ideas, designs,
methods, formulas, know-how, techniques, systems or any improvements or
enhancements thereon, whether or not patentable or copyrightable, made,
conceived, improved or developed, in whole or in part, by the Employee during
the term of this Agreement relating to: (i) any of the Company’s or its
affiliates’ products or services, potential products or services, developments
or techniques; or (ii) any work in which the Employee is or may be engaged on
behalf of the Company or its affiliates.

 

1.7.4.          “Disability” means the Employee’s physical or mental incapacity
which, in the reasonable good faith determination of the Board, renders the
Employee incapable of performing the essential functions of his duties under
this Agreement for any consecutive forty-five (45) day period or for any sixty
(60) days within any period of one hundred and twenty (120) days.

 

1.7.5.          “Documents” means any and all books, textbooks, letters,
pamphlets, drafts, memoranda, notes, records, drawings, files, documents,
manuals, compilations of information, correspondence or other writings of any
kind and all copies, abstracts and summaries of any of the foregoing, whether in
printed, written or electronic data or any machine readable form: (i) of the
Company or its affiliates; or (ii) in the possession or control of the Employee
and pertaining to, and used in the furtherance of, the Business.

 

1.7.6.          “Proprietary Products” means collectively Documents,
Developments and Related Property.

 

1.7.7.          “Related Property” means all tangible and intangible property
owned by, or licensed to, or otherwise used by the Company or its affiliates
including, without limitation, ideas, concepts, projects, programs, computer
software or hardware, data bases, specifications, documentation, algorithms,
source codes, object codes, program listings, product platforms and
architectures, concepts, screens, formats, technology, know-how, Developments,
research and development and patents, copyrights, trademarks, trade names,
service names, service marks, logos and designs and other proprietary rights and
registrations and applications and the rights to apply therefor.

 

3

 

 

2.           Compensation and Benefits.

 

2.1          Annual Compensation. From the date hereof until termination of the
Employee’s employment hereunder in accordance with Section 3, the Company shall
pay to the Employee a fixed base salary at an annual rate of $450,000 (the
“Annual Payment”). The Annual Payment shall be paid to the Employee in
accordance with the normal payroll practices of the Company as in effect from
time to time. The amount of the Annual Payment may be increased, in the sole
discretion of the Company, to be effective upon any renewal of the term of this
Agreement.

 

2.2          Performance Bonus. The Employee shall be eligible to be considered
for an incentive bonus for each fiscal year of the Company. The bonus, if any,
will be awarded in the Company’s sole discretion based on criteria established
by the Company’s Chief Executive Officer and approved by the Board.

 

2.3          Equity Compensation Plan.

 

2.3.1.          Under the Employee’s previous employment with the Company’s
predecessor, Cardax Pharmaceuticals, Inc. (“Pharmaceuticals”), the Employee was
issued options to purchase shares of common stock of Pharmaceuticals pursuant to
Pharmaceuticals 2006 Stock Incentive Plan and the stock option agreement
thereunder (as amended to the date of this Agreement, collectively, the “Old
Plan”). In accordance with the terms of the Old Plan, all rights to acquire
shares of common stock of Pharmaceuticals is substituted for the right to
purchase shares of common stock of the Company under the Company’s 2014 Equity
Compensation Plan (the “New Plan”), as of and contingent upon the closing of the
merger (the “Effective Time”), as described in that certain Agreement and Plan
of Merger, dated as of November 27, 2013, as amended (the “Merger Agreement”),
as follows:

 

The right that the Employee has under the Old Plan to the right to acquire
3,885,209 shares of common stock of Pharmaceuticals at an exercise price per
share of $0.07 are hereby substituted on and contingent upon the Effective Time
for the right to purchase 1,750,588 shares of common stock of the Company at an
exercise price equal to $0.155.

 

2.3.2.          In addition, as a further incentive to the Employee:

 

(i)          The substitution of the options under the Old Plan are modified on
the Effective Time so that they have an exercise period of ten years, subject to
earlier termination of the right to exercise an option as provided in the New
Plan (which is the same exercise period for options that are granted on the
Effective Time under the New Plan); and

 

4

 

 

(ii)         The Company has also provided an additional grant of incentive
stock options under the New Plan in accordance with a separate grant agreement
that is being executed and delivered by and between the Company and the Employee
as of the Effective Time. Such additional grant of stock options shall be (x)
subject to the vesting restrictions and other terms and conditions to be entered
into between the Employee, the Company, and the New Plan, (y) have an exercise
period of 10 years, subject to earlier termination of the right to exercise an
option as provided in the New Plan; and (z) have an initial exercise price per
share equal to $0.625, subject to adjustment as provided in the New Plan to
appropriately adjust the incentive stock option for changes to the common stock
of the Company.

 

(iii)        The total number of stock options that you have under the New Plan
is equal to: (1) the number of shares that represent a substitution of your
options under the Old Plan, described in clause (i), above; plus (2) the
additional grant of incentive stock options granted under the New Plan,
described in clause (ii), above; and is equal to 5.50% of the total number of
shares of common stock of the Company as of the Effective Time, determined on a
fully diluted basis (assuming that all shares of common stock of the Company
reserved for issuance under the New Plan, including the shares that would be
issued for grants that substitute options under the Old Plan, are issued and
outstanding).

 

2.4           Reimbursement of Expenses. The Company shall reimburse the
Employee for reasonable out-of-pocket expenses incurred by the Employee for the
benefit of the Company upon presentation of appropriate documentation and in
accordance with the Company’s policy in effect from time to time.

 

2.5           Paid Time Off. The Employee shall be entitled to paid time off
(“PTO”) at the rate of 15 days per year during the term of this Agreement. PTO
days shall begin to accrue from and after the date hereof ratably during each
fiscal quarter (or pro rata for any partial quarter) the Employee actually
works. PTO shall be taken at times when reasonably appropriate given the
Employee’s responsibilities and consistent with the needs of the Company and
shall not be for a period greater than two (2) weeks at a time without the
consent of the Company, which consent shall not be unreasonably withheld.

 

2.6           Benefits. During the period that the Employee is employed by the
Company and for such longer period as required by applicable law, the Employee
shall be entitled to participate in the employee benefit plans, policies and
programs, including health and disability insurance (collectively, “Benefits”),
on the same terms and conditions made available to other employees of the
Company.

 

2.7           Withholding. All payments of compensation shall be subject to all
applicable withholding taxes and other legally required payroll deductions. The
Employee shall provide the Company with all information reasonably requested by
the Company with respect to such deductions and withholdings.

 

5

 

 

3.           Term. This Agreement has a one (1) year term, commencing on the
date hereof, that automatically renews unless either party notifies the other
party that the then current term will not be renewed at least ninety (90) days
prior to the expiration of such current term.

 

4.           Termination.

 

4.1          Termination. Notwithstanding any provision herein to the contrary,
the Employee’s employment hereunder shall be terminated upon any of the
following events: (i) the death or Disability of the Employee; (ii) the
termination of the Employee by the Company; or (iii) the termination by the
Employee; provided that any termination hereunder, other than as a result of
death, shall be communicated by a notice from the party terminating the
employment to the other party and such termination shall be effective on the
date such notice is deemed given by such party in accordance with Section 15. In
the event of the Disability or temporary disability of the Employee, the Company
shall have the right to appoint: (i) a temporary replacement to assume some or
all of the Employee’s duties, if the Company, in its sole discretion, determines
that the Employee’s condition may render him incapable of effectively performing
some or all of your essential duties for your position with the Company
described in this Agreement (any such determination to be made by the Company in
good faith); and (ii) a permanent replacement if the Employee’s employment
hereunder is terminated because of such Disability. During any period the
Employee is temporarily disabled, the Company will continue, on the same terms
and conditions, the Employee’s Annual Payment and Benefits. Any period of paid
disability leave under this Section shall be counted against any period of
unpaid leave to which the Employee may be entitled under any federal, state or
local family and medical leave laws.

 

4.2          Payments Upon Termination of Employment. In the event of
termination of the Employee’s employment hereunder pursuant to this Section 4:

 

4.2.1.          The Employee (or his heirs, legatees or personal
representatives) shall be entitled to receive all compensation and benefits
specified in this Agreement which shall have accrued prior to the date of such
termination and the obligation of the Company for the payment of compensation,
and the right of the Employee to receive any further compensation or benefit,
except as provided by applicable law or otherwise provided herein, shall
terminate as of the date of such termination.

 

4.2.2.          All rights of the Company or the Employee which shall have
accrued hereunder prior to the date of the Employee’s termination, and the
provisions of this Agreement which are stated herein to survive termination,
shall survive such termination and the Company and the Employee shall continue
to be bound by such provisions in accordance with the terms hereof.

 

4.2.3.          If the employment hereunder is terminated because of the
Employee’s death or Disability, then the Company shall pay any benefits which
are expressly provided to the Employee upon his death or Disability under the
terms of any benefit plan, policy or program in effect at the time of such death
or Disability.

 

6

 

 

4.2.4.          In addition to any other compensation and benefits provided by
the Company to the Employee, if the Employee is terminated by the Company for
any reason other than for Cause or the Employee resigns and terminates the
employment with the Company hereunder for “Good Reason,” being defined as a
breach or default by the Company of its obligations under this Agreement which
continues for a period of five business days after notice thereof or any such
breach or default that occurs three or more times during any 365 day period,
then the Employee shall have the right to: (i) an aggregate cash amount (the
“Covenant Payment”) equal in the then Annual Payment of the Employee, which
shall be payable in twelve equal monthly installments in arrears, on or prior to
ten (10) days after each month; and (ii) receive an additional payment equal to
the amount required by the Employee to continue health and medical benefits for
one year, which amounts shall be paid monthly in advance.

 

4.3          Exclusive Benefits. Except as so provided in this Section 4, no
further benefits, compensation or rights of the Employee shall continue to
accrue after the date of the termination of the employment of the Employee
hereunder.

 

5.           Ownership of Rights to Proprietary Products.

 

5.1          The Employee acknowledges and agrees that the Proprietary Products,
are and shall be the exclusive and valuable property of the Company and its
affiliates, as the case may be, and the Employee shall neither have, nor claim
to have, any right, title or interest therein or thereto. All opportunities
relating to the Proprietary Products whether or not involving third parties
shall belong to and be carried out for the account of the Company.

 

5.2          Any and all Developments shall be deemed work specifically ordered
or commissioned by the Company and each such work shall be considered a “work
made for hire” within the meaning of 17 U.S.C. §101 of the United States
Copyright Act and all rights to such work shall belong entirely to the Company.
The Employee shall from time to time upon the request of the Company promptly
execute and deliver to the Company any instruments necessary to effect the
irrevocable assignment of all of his right, title and interest, including
copyright and author rights, in such works to the Company and for the Company to
obtain proprietary rights in connection therewith.

 

5.3          The Employee’s covenants under this Section 5 of this Agreement
shall survive the expiration or termination of this Agreement.

 

6.           Confidentiality. The Employee acknowledges and agrees that it is
imperative to the success of the Company and its affiliates that all
Confidential Information be maintained in strict confidence at all times. The
Employee shall therefore retain in strict confidence and not, directly or
indirectly, copy or disclose or transfer to any third party any Confidential
Information except in the furtherance of the Business for the benefit of the
Company; nor shall he use Confidential Information for any purpose except for
the benefit of the Company or its affiliates. The Employee’s covenants under
this Section 6 of this Agreement shall survive the expiration or termination of
this Agreement.

 

7

 

 

7.           Documents. The Employee agrees that any and all Documents made or
kept by him shall be and are the sole and exclusive property of the Company. The
Employee agrees to execute and deliver to the Company or its affiliates, as the
case may be, any and all agreements or instruments of any nature which the
Company or its affiliates deem necessary or appropriate to acquire, enhance,
protect, perfect, assign, sell or transfer his rights under this Section. The
Employee also agrees that upon request he will place all Documents in the
Company’s possession and will not remove or cause to be removed any Documents or
reproductions thereof, except as is necessary and customary to directly further
the Business for the benefit of the Company or with the prior consent of either
Co-President. Upon the expiration or termination of the employment of the
Employee hereunder, all Documents shall remain in the possession or control of
the Company and any Documents within the possession or control of the Employee
or any of his affiliates shall be promptly returned to the Company at its
principal office. The Employee’s covenants under this Section 7 of this
Agreement shall survive the expiration or termination of this Agreement.

 

8.           Developments.

 

8.1           The Employee shall communicate and fully disclose to the Company
any and all Developments made or conceived by him during or prior to his
employment with the Company, and any and all Developments which he may conceive
or make, during his employment or has conceived or made, prior to his
employment, with the Company, shall be at all times and for all purposes
regarded as acquired and held by him in a fiduciary capacity and solely for the
benefit of the Company and shall be the sole and exclusive property of the
Company; unless the parties have otherwise agreed to in writing.

 

8.2           The Employee shall assist the Company in every proper way upon
request to obtain for its benefit patents, copyrights, trade names, trademarks,
service names, service marks for any and all Proprietary Products and
Developments in the United States and all foreign countries. All such patents,
copyrights, trade names, trademarks, service names, service marks and any
registrations and applications therefor are to be, and remain, the exclusive
property of the Company and the Employee agrees that he will, whenever so
requested by the Company or its duly authorized agent, make, execute and deliver
to the Company its affiliates, successors, assigns, or nominees, without charge,
any and all applications, assignments and all other instruments which the
Company or its affiliates shall deem necessary or appropriate in order to apply
for and obtain such patents, copyrights, trade names, trademarks, service names,
and service marks or in order to assign and convey to the Company or its
affiliates, their successors, assigns or nominees, the sole and exclusive right,
title and interest therein and thereto. The Employee’s obligations to execute
any such instruments shall continue notwithstanding the termination or
expiration of this Agreement.

 

9.           Post-Termination Covenants. The Employee acknowledges and agrees
that the Proprietary Products are the exclusive and valuable property of the
Company and may not be used by the Employee for any purpose of any kind,
directly or indirectly, except during the term of this Agreement for the sole
and exclusive benefit of the Company in his capacity as an employee of the
Company and that the success of the Company depends on the Employee’s observance
of his covenants in this Section 9.

 

9.1           In consideration of the rights and benefits hereunder including
the Covenant Payments, the Employee agrees that so long as he is an employee or
consultant of the Company and in addition, for a period of two (2) years after
the date of termination or expiration of this Agreement if the Employee was
terminated by the Company for Cause (“Restrictive Period A”), he shall not
directly or indirectly:

 

8

 

 

9.1.1.          Solicit, hire or retain any person who then is or has been an
employee of or consultant to the Company within the six months prior to the
Employee’s date of termination or separation, or persuade or entice any such
employee or consultant to terminate or lessen the extent of his, her or its
relationship with the Company.

 

9.1.2.          Engage in any activity to interfere with, maliciously disrupt or
damage the Business of the Company or its relationships with any of its clients,
customers, distributors, suppliers, investors or other financial co-venturer or
other business relationship.

 

9.2          In consideration of the rights and benefits hereunder including the
Covenant Payment, the Employee agrees that so long as he is an employee or
consultant of the Company and in addition, for a period of six months (6) months
after the date of termination (but not any expiration) of this Agreement or one
(1) year (“Restrictive Period B”, together with Restrictive Period A, the
“Restrictive Period”) if the Employee was terminated by the Company for Cause,
engage in, represent, furnish consulting services to, be employed by or possess
an interest in, directly or indirectly (e.g., as owner, principal, director,
officer, partner, landlord, lender, agent, consultant, shareholder or member),
any other business venture of any kind that is engaged in the Company business,
or the business of any of the Company’s affiliates, or any other business that
the Company or its affiliates engages in significantly after the date hereof and
defined as a Competing Business; provided, however, that the foregoing shall not
restrict the Employee from holding a five percent (5%) or less non-controlling
interest in a publicly traded company engaged in a Competing Business and as
defined below or if the Employee is consulting or employed by a company or other
entity that is engaged in a Competing Business, the Employee does not
participate in, supervise, or otherwise support the Competing Business of such
other company or entity; provided that this proviso shall not apply to any
Specified Competitor. Notwithstanding the foregoing, the Restrictive Period for
the Employee shall terminate on the date of the termination or separation of the
employment of the Employee if the Employee resigns for Good Reason and the
Employee shall not have any obligations under this Section 9 in any such event.
A “Competing Business” shall mean any domestic or international pharmaceutical
or nutraceutical company which is engaged in the sale, development, research of
Carotenoid technologies or products for consumer consumption or any other
technologies then currently actively pursued by the Company; including but not
limited to any Specified Competitor. For the purposes of this Agreement, the
term “Specified Competitor” shall mean each company or entity that is from time
to time reasonably designated by the Company by a notice to the Employee after
the date hereof which similarly competes with the Company or is referred to in a
publicly filed document as a competitor of the Company.

 

9.3          Following termination of the Employee’s employment by the Company
for any reason, the Employee shall continue to observe and be bound by his
covenants under Section 9.1 for the period provided in Section 9.1; provided
that Section 9.1.1 shall not include the hiring of any employees of or
consultants to the Company, if such hiring process was conducted anonymously
through a third party, it being understood that this provision shall not be
applicable to the hiring of senior level employees.

 

9

 

 

9.4           For purposes of this Section 9, the term “Company” shall include
the Company and its affiliates in the Business, including any entity that
directly or indirectly controls the business and affairs of the Company.

 

10.         Specific Enforcement.

 

10.1         The Employee is obligated under this Agreement to render services
and comply with covenants of a special, unique, unusual and extraordinary
character, thereby giving this Agreement peculiar value so that the loss of such
service or violation by the Employee of this Agreement could not reasonably or
adequately be compensated in damages in an action at law. Therefore, in addition
to any other remedies or sanctions provided by law, whether criminal or civil,
and without limiting the right of the Company and successors or assigns to
pursue all other legal and equitable rights available to them, the Company shall
have the right during the Employee’s employment hereunder (or thereafter with
respect to obligations continuing after the termination of this Agreement) to
compel specific performance hereof by the Employee or to obtain temporary and
permanent injunctive relief against violations hereof by the Employee, and, in
furtherance thereof, to apply to any court with jurisdiction over the parties
hereto in accordance with Section 19 to enforce the provisions hereof.

 

10.2         The Employee waives any requirement for security or the posting of
any bond or other surety and proof of damages in connection with any temporary
or permanent award of injunctive, mandatory or other equitable relief and
further agrees to waive the defense in any action for specific performance that
a remedy at law would be adequate.

 

11.         Legal Costs and Expenses. If any party hereto prevails in any
proceedings, legal or equitable, to enforce any obligations under this
Agreement, such party shall also be entitled to recover all costs and expenses
incurred by such party in connection therewith, including reasonable attorneys’
and accountants’ fees and disbursements.

 

12.         Assignment. The rights and duties of the Employee hereunder are not
assignable. The Company may assign this Agreement and all rights and obligations
hereunder to any third party who becomes a successor to the Company’s Business.
Upon any such assignment by the Company, the term “Company” as used herein shall
be deemed to include any such assignee of the Company, and the assignee shall
have the right to enforce all of the Company’s rights and remedies hereunder in
its own name as if a party hereto in the place and stead of the Company. The
Employee agrees to confirm his obligations to any assignee, transferee, licensee
or sublicensee of the Company or their successors and assigns (a “Successor
Employer”) by executing a new contract with such Successor Employer containing
substantially the same terms and conditions as herein provided; provided that
such Successor Employer also confirms to the Employee all of the Company’s
obligations as herein provided.

 

13.         Binding Effect. This Agreement shall be binding upon the parties
hereto and their respective successors-in-interest, heirs and personal
representatives and, to the extent permitted herein, the assigns of the Company.

 

10

 

 

14.         Severability. If any provision of this Agreement or any part hereof
or the application hereof to any person or circumstance shall be finally
determined by a court of competent jurisdiction or by any arbitration panel to
be invalid or unenforceable to any extent, the remainder of this Agreement, or
the remainder of such provision or the application of such provision to persons
or circumstances other than those as to which it has been held invalid or
unenforceable, shall not be affected thereby and each provision of this
Agreement shall remain in full force and effect to the fullest extent permitted
by law. The parties also agree that if any portion of this Agreement, or any
part hereof or application hereof, to any person or circumstance shall be
finally determined by a court of competent jurisdiction or arbitration panel to
be invalid or unenforceable to any extent, then such objectionable provision
shall be deemed modified to the extent necessary so as to make it valid,
reasonable and enforceable including, without limitation, modification of the
restrictive covenants of Section 9 with respect to geography, time or scope of
business.

 

15.         Notices. Wherever provision is made in this Agreement for the giving
of any notice, such notice shall be in writing and shall be deemed to have been
duly given if mailed by first class United States mail, postage prepaid,
addressed to the party entitled to receive the same or if delivered personally,
sent by facsimile transmission (if a facsimile number is provided in this
Section 15) or sent by overnight courier to such party at the address specified
below:

 

If to the Company:

 

Cardax, Inc.

2800 Woodlawn Drive, Suite 129

Honolulu, Hawaii 96822

Attn: Chairman of the Board

Facsimile: (808) 237-5901

 

With a copy (which shall not constitute notice) to:

Herrick, Feinstein LLP

2 Park Avenue

New York, New York 10016

Attn: Richard M. Morris, Esq.

Facsimile: (212) 545-3371

 

If to the Employee:

 

to the address that is then on record with the Company for payroll purposes.

 

or to such other address, in any such case, as any party hereto shall have last
designated by notice to each other party.

 

All such notices, requests and other communications will: (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery; (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon the completion of the facsimile
transmission, if the receipt is confirmed by the telefax machine; (iii) if
delivered by overnight courier, be deemed given upon the first business day
after such notice, request or other communication is given to such courier with
all charges and fees prepaid and any required signature of the deliveree is
waived; and (iv) if delivered by mail in the manner described above to the
address as provided in this Section, be deemed given upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other person to whom a copy of such notice, request or other communication
is to be delivered pursuant to this Section).

 

11

 

 

16.         Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior written or oral negotiations, representations,
agreements, commitments, contracts or understandings with respect thereto and no
modification, alteration or amendment to this Agreement may be made unless the
same shall be in writing and signed by both of the parties hereto.

 

17.         Waivers. No failure by either party to exercise any of such party’s
rights hereunder or to insist upon strict compliance with respect to any
obligation hereunder, and no custom or practice of the parties at variance with
the terms hereof, shall constitute a waiver by either party to demand exact
compliance with the terms hereof. Waiver by either party of any particular
default by the other party shall not affect or impair such party’s rights in
respect to any subsequent default of the same or a different nature, nor shall
any delay or omission of either party to exercise any rights arising from any
default by the other party affect or impair such party’s rights as to such
default or any subsequent default.

 

18.         Arbitration. Any dispute or claim arising out of or in connection
with your employment with the Company will be finally settled by binding
arbitration conducted in accordance with the then-current Hawaii Uniform
Arbitration Act Rules (the “Hawaii Rules”), to the extent not inconsistent with
the American Arbitration Association (AAA) Rules (as defined below), and
pursuant to Hawaii law without reference to rules of conflicts of law or rules
of statutory arbitration. The parties agree that any arbitration will be
administered by the AAA and that one neutral arbitrator will be selected in a
manner consistent with the AAA National Rules for the Resolution of Employment
Disputes (the “AAA Rules”). The location of the arbitration shall be in the same
city as the Company’s headquarters at the time of the arbitration. Except as
provided by the Hawaii Rules, arbitration shall be the sole, exclusive, and
final remedy for any dispute between the Employee and the Company. Judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction hereof. Notwithstanding the foregoing, the parties may apply to any
court of competent jurisdiction for preliminary or interim relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision. This section shall survive the term of this Agreement,
through and including the latter Restrictive Period.

 

19.         Governing Law. For purposes of construction, interpretation and
enforcement, this Agreement shall be deemed to have been entered into under the
laws of the State of Hawaii and its validity, effect, performance,
interpretation, construction and enforcement shall be governed by and subject to
the laws of the State of Hawaii without reference to its choice of law rules.

 

12

 

 

20.         Exclusive Jurisdiction. Subject to the provisions of Section 18, all
actions and proceedings arising out of, or relating to, this Agreement shall be
heard and determined in any state or federal court sitting in the county of
Honolulu, Hawaii. Each of the Company and the Employee, by execution and
delivery of this Agreement: (i) expressly and irrevocably consent and submit to
the personal jurisdiction of any of such courts in any such action or
proceeding; (ii) consent to the service of any complaint, summons, notice or
other process relating to any such action or proceeding by delivery thereof to
such party by hand or by U.S. certified mail without return receipt requested,
delivered or addressed as set forth in Section 15 of this Agreement; and (iii)
waive any claim or defense in any such action or proceeding based on any alleged
lack of personal jurisdiction, improper venue or forum non conveniens or any
similar basis.

 

21.         Interpretation. Section titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

 

22.         Expenses. Each of the Company, on the one hand, and the Employee, on
the other, will pay all of their own costs and expenses incident to the
negotiation and preparation of this Agreement.

 

23.         Miscellaneous.

 

23.1         This Agreement may be executed in one or more counterparts, each of
which shall be considered an original instrument, but all of which shall be
considered one and the same agreement.

 

23.2         The Section headings herein are for convenience of reference only
and shall not be used to construe the meaning of any provision of this
Agreement.

 

23.3         Any word or term used in this Agreement in any form shall be
masculine, feminine, neuter, singular or plural, as proper reading requires. The
words “herein”, “hereof”, “hereby” or “hereto” shall refer to this Agreement
unless otherwise expressly provided. Any reference herein to a Section or any
exhibit or schedule shall be a reference to a Section of, and an exhibit or
schedule to, this Agreement unless the context otherwise requires.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  COMPANY:   Cardax, Inc., a Delaware corporation         By: /s/ Nicholas
Mitsakos     Name:  Nicholas Mitsakos     Title:    Executive Chairman        
EMPLOYEE:       /s/ David G. Watumull   David G. Watumull, Individually

 

14

 

